

NEW MOTION, INC. CONTRACTOR AGREEMENT




Effective January 11th 2006, Ray Musci ("Contractor") and New Motion, Inc. (the
"Company") agree as follows:


1. Services and Payment. Contractor agrees to undertake and complete the
Services (as defined in Exhibit A) in accordance with and on the schedule
specified in Exhibit A. As the only consideration due Contractor regarding the
subject matter of this Agreement, Company will pay Contractor in accordance with
Exhibit A. Contractor will determine the method, details and means of performing
the Services defined on Exhibit A. Company shall have no right to, and shall
not, control the manner or determine the method of accomplishing Contractor's
services. In furtherance of the foregoing, Contractor shall perform the Services
required by this Agreement at any place and at such times as Contractor shall
determine.


2. Ownership; Rights; Proprietary Information; Publicity.


a. Company shall be the sole and exclusive owner of all right, title and
interest (including patent rights, copyrights and copyright renewals, trade
secret rights, mask work rights, trademark rights, database rights and all other
intellectual and industrial property rights of any sort throughout the world)
in, to and relating to any and all inventions (whether or not patentable), works
of authorship, designations, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by Contractor in
connection with Services and/or any Proprietary Information (as defined below),
from the moment of creation and/or inception, and all results and proceeds of
Contractor's Services and/or any Proprietary Information and all elements of any
of the foregoing (collectively, "Inventions") and Contractor will promptly
disclose and provide all Inventions to Company. The Inventions are and shall be
a "work-made-for-hire" for Company under United States copyright law. To the
extent that the Inventions are not deemed to be a "work-made-for-hire,"
Contractor hereby makes all assignments necessary to accomplish the foregoing
ownership. Contractor shall further assist Company, at Company’s expense, to
further evidence, record and perfect such assignments, and to perfect, obtain,
maintain, enforce, and defend any rights assigned. Contractor hereby irrevocably
designates and appoints Company as its agents and attorneys-in-fact to act for
and in Contractor’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the foregoing with the same legal force and
effect as if executed by Contractor.


b. Contractor agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Contractor develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute "Proprietary Information." Contractor will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Contractor shall not be obligated under this
paragraph with respect to information Contractor can document is or becomes
readily publicly available without restriction through no fault of Contractor.
Upon termination and as otherwise requested by Company, Contractor will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Contractor may keep its personal copies of its
compensation records and this Agreement. Contractor also recognizes and agrees
that Contractor has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that Contractor’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.



--------------------------------------------------------------------------------


c. As additional protection for Proprietary Information, Contractor agrees that
during the period over which it is (or is supposed to be) providing Services and
for one year thereafter, Contractor will not encourage, solicit, recruit or hire
any employee or Contractor of Company to leave Company for any reason. In the
event Contractor does encourage, solicit, recruit or hire an employee or
Contractor of Company during the period of time specified in the foregoing
sentence, Contractor shall pay to Company a cash fee equal to one hundred
percent (100%) of such hired employee's first year salary or one hundred percent
(100%) of the gross payments made to such hired Contractor, whichever is less.


d. To the extent allowed by law, Section 2.a includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as "moral rights," "artist’s rights," "droit moral," or the like.
Contractor hereby grants to Company the right to change, add to, take from,
translate, reformat, or reprocess, subtract from, alter, amend, modify, use or
no use the whole or any part of the Inventions free of any so-called "moral
rights." To the extent any of the foregoing is ineffective under applicable law,
Contractor hereby provides any and all ratifications and consents necessary to
accomplish the purposes of the foregoing to the extent possible. Contractor will
confirm any such ratifications and consents from time to time as requested by
Company. If any other person provides any Services or provides services similar
to any of those referred to in clause (ii) above in this paragraph in connection
with the Services, Contractor will obtain the foregoing ratifications, consents
and authorizations from such person for Company’s exclusive benefit.


e. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Contractor and
not assigned hereunder, Contractor hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).


3. Warranty. Contractor warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services or any part
of this Agreement is or will be inconsistent with any obligation Contractor may
have to others; (ii) all work under this Agreement shall be Contractor’s
original work and none of the Services or Inventions or any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, Contractor); and, (iii) Contractor has the full
right to allow it to provide the Company with the assignments and rights
provided for herein.


4. Termination. Either party may terminate this Agreement at any time, with or
without cause, immediately upon written or oral notice. Company shall upon
termination pay Contractor all unpaid amounts due for Services completed prior
to termination. Sections 2 (subject to the limitations on Section 2.c stated
therein) through 8 of this Agreement and any remedies for breach of this
Agreement shall survive any termination or expiration. Company may communicate
such obligations to any other (or potential) client or employer of Contractor.


From time to time, Contractor and Company may execute another agreement in order
that Contractor may continue to work for Company. However, in all circumstances,
the maximum length of time Contractor may work for Company including all wholly
owned or majority owned subsidiaries or divisions of Company is a cumulative
aggregate total of 11 months, regardless of whether the total amount of time is
consecutive. At such time, this Agreement and all agreements shall automatically
expire and neither Contractor nor Company has any expectations or intentions
that Contractor will to continue to work for Company.



--------------------------------------------------------------------------------


5. Relationship of the Parties. Notwithstanding any provision hereof, for all
purposes of this Agreement each party shall be and act as an independent
contractor and not as partner, joint venturer, or agent of the other and shall
not bind nor attempt to bind the other to any contract. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between Contractor and Company and any
employee or agent of Contractor. Both parties acknowledge that Contractor is not
an employee for state, federal or other tax purposes. Contractor shall retain
the right to perform services for others during this term of this Agreement
provided it is not in breach of any provision of this Agreement or any other
agreement between the parties hereto, including without limitation Section 2.c.
above. Contractor may employ, at Contractor's expense, such assistants and
employees as Contractor deems necessary to perform the services required of
Contractor by this Agreement. Company may not control, direct or supervise
Contractor's assistants and employees in the performance of this services.
Contractor assumes full and sole responsibility for the payment of all
compensation and expenses of these assistants and employees and for all state
and federal income tax, unemployment insurance, Social Security, worker's
compensation insurance, disability insurance and other applicable withholdings.


6. Taxes and Insurance.


Contractor is an independent contractor and is solely responsible for all taxes,
withholdings, and other statutory or contractual obligations of any sort,
including, but not limited to, Workers’ Compensation Insurance. In furtherance
of the foregoing, because Contractor is not Company's employee, Contractor is
responsible for determining the timing, amount and applicability of all local,
state and federal taxes and required contributions and is responsible for
payment of all of the same for himself or herself and all of Contractor's
employees.


For example, the parties understand and acknowledge that:



 
·
Company will not withhold FICA (Social Security) from Contractor's payments.




 
·
Company will not make state or federal unemployment insurance contributions on
Company's behalf.




 
·
Company will not withhold state or federal unemployment insurance contributions
on Contractor's behalf.




 
·
Company will not withhold state or federal income tax from payment to
Contractor.




 
·
Company will not make disability insurance contributions on behalf of
Contractor.




 
·
Company will not obtain workers' compensation insurance on behalf of Contractor.



7. Indemnification. Contractor agrees to defend, indemnify and hold Company
harmless from any and all claims, damages, liability, attorneys’ fees and
expenses on account of (i) an alleged failure by Contractor to satisfy any
obligations under this Agreement or otherwise or (ii) any allegations relating
to the Contractor’s gross negligence or willful misconduct.



--------------------------------------------------------------------------------


8. Assignment. This Agreement and the services contemplated hereunder are
personal to Contractor and Contractor shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void.


9. Notice. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice.


10. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
Company for which damages would not be an adequate remedy, and, therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts of laws
provisions thereof. In any action or proceeding to enforce rights under this
Agreement, the prevailing party will be entitled to recover costs and attorneys
fees. Headings herein are for convenience of reference only and shall in no way
affect interpretation of the Agreement.







_______________________________________________  
New Motion
(Contractor)
 
(Company)
     
By ______________________________________
 
By ___________________________________________
            ____________________________________________        
__________________________________________________
Printed (Name, Title and Address)
 
Printed (Name, Title and Address)





--------------------------------------------------------------------------------





EXHIBIT A: WORK STATEMENT






General


This Work Statement defines work to be done for New Motion (“Company”) by Ray
Musci("Contractor") under that certain Consulting Services Agreement dated
January 11, 2006.


Services


The "Services" to be performed by Contractor shall consist of the following:



 
·
Aiding the company in internal, operational, and financial structure.




 
·
Aiding the company in any sort of M&A transaction.




 
·
Aiding the company through any due diligence process




 
·
Aiding the company with any audit/review activities



Fees


Company agrees to pay Contractor a monthly fee of $30,000.


Contractor agrees to submit an invoice for the fee in two week increments per
month of $15,000 each with a 7-day billing cycle specified.


Should the Company conclude any transaction, specifically a sale, acquisition,
or merger of the company or its assets during the Term of Work (60 days from the
effective date) or within 120 days following the Term of Work, the Consultant
shall receive, in additional to any other form compensation provided under this
agreement, a cash payment of $100,000 payable within 15 days of closing any such
transaction.


Expenses


All expenses related to travel to and from Orange County offices are covered
within the monthly retainer. Any out of the ordinary expenses must receive prior
approval and be submitted on a monthly basis using a New Motion expense form (to
be provided).






Term of Work Statement:


Begin: Janury 11th, 2006


End: 60 days from effective date



--------------------------------------------------------------------------------



